Exhibit 4.16 Part A: Overview This change of scope describes development activities to be performed for Prana Biotechnology Limited (“Client”) by Patheon Inc. (“Patheon”) under the terms and conditions of a Development Manufacturing Agreement P-TRP-54564-R1 by and between Patheon and the Client, dated April 16, 2013, which is hereby revised to include this change of scope in its entirety. This change of scope reflects the costs associated to manufacture, package, and release two active lots of PBT2 Capsules for a Phase I bioequivalency clinical trial. Also included are the costs for the stability studies on these same batches. COS Reference #: P-TRP-54564-R1-COS-01-R0 Prana Biotechnology Limited Issue Date: July 10, 2013 PBT2 Capsules - Phase I BE Batch Manufacturing Confidential Page 2 of 5 Part B: Pricing BUDGET SUMMARY THE FOLLOWING COSTS ARE ALL QUOTED IN: USD CTM BATCHES (ED) USD ACTIVITY MILESTONE PRICE PRICE First Batch Manufacturing $ Packaging $ Analytical Support $ Total Per Batch $ 1 Batch TOTAL $ Back to Back Batch Manufacturing $ Packaging $ Analytical Support $ Total Per Batch $ 1 Back to Back Batch TOTAL $ Total $ Material and Supply Fee: $ STABILITY - CTM USD ACTIVITY PRICE Number of Lots 2 Total Samples 24 Protocol Generation $ Samples Cost per pullpoint Pullpoint per (Milestone Price) Months 40°C / 75% RH 25°C / 60% RH Microbiology AET pullpoint T1 X X 4 $ T3 X X 4 $ T6 X X 4 $ T9 X 2 $ T12 X X 2 $ T18 X 2 $ T24 X X 2 $ T36 X X 2 $ T48 X X 2 $ Summary Report Generation $ Total $ Material and Supply Fee: $ BUDGET TOTAL USD $ Material and Supply Fee USD $ GRAND TOTAL USD $ COS Reference #: P-TRP-54564-R1-COS-01-R0 Prana Biotechnology Limited Issue Date: July 10, 2013 PBT2 Capsules - Phase I BE Batch Manufacturing Confidential Page 3 of 5 Part C: Descriptions of work to be added to the Project Scope 1. Clinical Trial Material (CTM) Active Manufacturing Process train: high shear granulation (PMA-25), fluid bed drying (S2), encapsulation (Romaco) Patheon will manufacture: ● 2 CTM Active batches (one 100 mg, one 250 mg strength), back-to-back manufacturing and testing ● Approximately 5 kilograms per batch ● Excipients released as per USP/NF/EP ● Batch record, cGMP conditions & QA review ● Packaged into HDPE bottles (i.e. 35’s) ● In-Process Testing: Blend Homogeneity (one blend, 10 samples); Bulk & Tap Densities (including one sieve analysis), Flow Properties, Moisture (LOD or KF) and Physical Parameters (i.e. appearance, weight, weight variation) for beginning, middle and end of run ● FinishedProduct Testing:Potency &RelatedSubstances;Content Uniformity(n10); Dissolution (profile, n6); Moisture (LOD or KF); Microbial Limit Testing (MLT) 2. Stability - CTM Active Patheon shall design a stability program to monitor 1 batch of PBT2 Capsules under ICH conditions. Additional samples will be stored as contingency samples if required to generate data for long-term stability of the product. The following storage conditions and test-points are suggested for testing: ● 1, 3 and 6 months for 40°C ± 2°C / 75% ± 5% RH ● 1, 3, 6, 9, and 12 months for 30°C ± 2°C / 65% ± 5% RH* ● 1, 3, 6, 9, 12, 18, 24, 36, and 48 months for 25°C ± 2°C / 60% ± 5% RH (* Tested only if required due to significant changes in the next level condition) The analytical data used for the release of each lot manufactured at Patheon will be considered as initial (T0) data provided that stability initiation occurs within 30 days of release testing. Should this not be the case the cost for the additional T0 testing will be the subject of a future change of scope. Cost efficiencies for analytical testing have been built into the stability program based upon the number of samples pulled in a given month. Pullpoint Month 1 3 6 9 12 18 24 36 48 Number of Samples Pulled 4 4 4 2 2 2 2 2 2 COS Reference #: P-TRP-54564-R1-COS-01-R0 Prana Biotechnology Limited Issue Date: July 10, 2013 PBT2 Capsules - Phase I BE Batch Manufacturing Confidential Page 4 of 5 Therefore, the stability sample breakdown is: 0 single sample pullpoints (0 samples) 6 double sample pullpoints (12 samples) 3 three to four sample pullpoints (12 samples) 0 more than five sample pullpoints (0 samples) The following standard tests will be performed as part of the stability program: ● Potency & related substances ● Physical appearance ● Moisture ● Dissolution (profile by HPLC) ● MLT (annually) Appendix 1– COS Revision History COS Revision Number Description of Activities Overall Cost (USD) R0 Phase I BE batch manufacturing COS Reference #: P-TRP-54564-R1-COS-01-R0 Prana Biotechnology Limited Issue Date: July 10, 2013 PBT2 Capsules - Phase I BE Batch Manufacturing Confidential Page5 of 5 Part A: Overview This change of scope describes development activities to be performed for Prana Biotechnology Limited (“Client”) by Patheon Inc. (“Patheon”) under the terms and conditions of a Development Manufacturing Agreement P-TRP-54564-R1 by and between Patheon and the Client, dated April 16, 2013, which is hereby revised to include this change of scope in its entirety. This change of scope adjusts the costs of the T1m and T2m stability time-points on the formulation development batches to include dissolution testing on all 4 batches, as opposed to the originally planned 2 batches. The original cost of the deliverables quoted in P-TRP-54564-R1 is cancelled within. The grand total cost for all added activities is $18,604 USD. The total value for all cancelled tasks is ($15,214) USD. The net project budget impact is $3,390 USD. Part B: Pricing BUDGET SUMMARY THE FOLLOWING COSTS ARE ALL QUOTED IN:USD STABILITY - PROTOTYPE BATCH USD ACTIVITY PRICE Number of Lots 2 Total Samples 6 Pullpoint Months 40°C / 75% RH 25°C / 60% RH Microbiology AET Samples per pullpoint Cost per pullpoint (Milestone Price) T 1 X X 4 $ T2 X 2 $ Total $ Material and Supply Fee: $ BUDGET TOTAL USD $ Material and Supply Fee USD $ GRAND TOTAL USD $ COS Reference #: P-TRP-54564-R1-COS-02-R0 Prana Biotechnology Limited Issue Date: August 13, 2013 PBT2 Capsules - Stability Confidential Page 2 of 3 Part C: Descriptions of work to be added to the Project Scope 1. Stability Patheon shall design a stability program (single orientation, single container type) to monitor: ● 2 batches* under ICH conditions *: 4 batches to be tested in dissolution only The following storage conditions and test-points are suggested for testing: > 1 and 2 months for 40°C ± 2°C / 75% ± 5% RH > 1 months for 25°C ± 2°C / 60% ± 5% RH ● Testing per sample: potency & related substances; dissolution (profile, n6)*; physical (appearance, moisture) Part D: Descriptions of work to be Cancelled from the Project Scope Project Name: 11311 - Prana Biotechnology Ltd, - PBT2 Immediate Release Capsules Client Name: Prana Biotechnology Ltd. Product Name: PBT2 Immediate Release Capsules Currency: USD Task Name Fee P-TRP-54564-R1 STABILITY - T 1 (Includes 5% Material and Supply Fee) STABILITY - T 2 (Includes 5% Material and Supply Fee) Fee Summary: -$15,214 Appendix 1– COS Revision History COS Revision Number Description of Activities Overall Cost (USD) R0 Stability COS Reference #: P-TRP-54564-R1 -COS-02-R0 Prana Biotechnology Limited Issue Date: August 13, 2013 PBT2 Capsules - Stability Confidential Page 3 of 3 Part A: Overview This change of scope describes development activities to be performed for Prana Biotechnology Ltd. (“Client”) by Patheon Inc. (“Patheon”) under the terms and conditions of a Development Manufacturing Agreement P-TRP-54564-R1 by and between Patheon and the Client, dated April 16, 2013, which is hereby revised to include this change of scope in its entirety. This change of scope reflects the costs associated with the manufacture of two active CTM batches plus stability. The Phase I stability study quoted for two batches in P-TRP-54564-R1-COS-01-R0 is revised to cover one batch. The grand total cost for all added activities is $291,269 USD. The total value for all cancelled tasks is ($130,209) USD. The net project budget impact is $161,060 USD. Part B: Descriptions of Work to be Added to the Project Scope 1. Clinical Trial Material (CTM) Active Manufacturing Process train: high shear granulation (PMA-65), fluid bed drying (S2), encapsulation (Romaco) Patheon will manufacture: ● 2 CTM Active batches (one 100 mg, one 250 mg strength), back-to-back manufacturing andtesting ● Approximately 12 kilograms per batch ● Excipients released as per USP/NF/EP ● Batch record, cGMP conditions & QA review ● Packaged into HDPE bottles (i.e. 35’s) ● In-Process Testing: Blend Homogeneity (one blend, 10 samples); Bulk & Tap Densities (including one sieve analysis), Flow Properties, Moisture (LOD or KF) and Physical Parameters (i.e. appearance, weight, weight variation) for beginning, middle and end of run ● Finished Product Testing: Potency & Related Substances; Content Uniformity (n10); Dissolution (profile, n6); Moisture (LOD or KF); Microbial Limit Testing (MLT) 2. Stability– Phase III CTM Active Patheon shall design a stability program to monitor 2 batches of PBT2 Capsules under ICH conditions. Additional samples will be stored as contingency samples if required to generate data for long-term stability of the product. The following storage conditions and test-points are suggested for testing: Change of Scope COS-03-R0 to Proposal No. P-TRP-54564-R1 Prana Biotechnology Ltd. Issue Date: February 11, 2014 Page 2 of 6 Confidential ● 1, 3 and 6 months for 40°C ± 2°C / 75% ± 5% RH ● 1, 3, 6, 9, and 12 months for 30°C ± 2°C / 65% ± 5% RH* ● 1, 3, 6, 9, 12, 18, 24, 36, and 48 months for 25°C ± 2°C / 60% ± 5% RH (* Tested only if required due to significant changes in the next level condition) The analytical data used for the release of each lot manufactured at Patheon will be considered as initial (T0) data provided that stability initiation occurs within 30 days of release testing. Should this not be the case the cost for the additional T0 testing will be the subject of a future change of scope. Cost efficiencies for analytical testing have been built into the stability program based upon the number of samples pulled in a given month. Pullpoint Month 1 3 6 9 12 18 24 36 48 Number of Samples Pulled 4 4 4 2 2 2 2 2 2 Therefore, the stability sample breakdown is: 0 single sample pullpoints (0 samples) 6 double sample pullpoints (12 samples) 3 three to four sample pullpoints (12 samples) 0 more than five sample pullpoints (0 samples) The following standard tests will be performed as part of the stability program: ● Potency & related substances ● Physical appearance ● Moisture ● Dissolution (profile by HPLC) ● MLT (annually) 3. Stability– Phase I CTM Active Patheon shall design a stability program to monitor 1 batch of PBT2 Capsules under ICH conditions. Additional samples will be stored as contingency samples if required to generate data for long-term stability of the product. The following storage conditions and test-points are suggested for testing: ● 1, 3 and 6 months for 40°C ± 2°C / 75% ± 5% RH ● 1, 3, 6, 9, and 12 months for 30°C ± 2°C / 65% ± 5% RH* ● 1, 3, 6, 9, 12, 18, 24, 36, and 48 months for 25°C ± 2°C / 60% ± 5% RH (* Tested only if required due to significant changes in the next level condition) Change of Scope COS-03-R0 to Proposal No. P-TRP-54564-R1 Prana Biotechnology Ltd. Issue Date: February 11, 2014 Page 3 of 6 Confidential Cost efficiencies for analytical testing have been built into the stability program based upon the number of samples pulled in a given month. Pullpoint Month 1 3 6 9 12 18 24 36 48 Number of Samples Pulled 2 2 2 1 1 1 1 1 1 Therefore, the stability sample breakdown is: 6 single sample pullpoints (6 samples) 3 double sample pullpoints (6 samples) 0 three to four sample pullpoints (0 samples) 0 more than five sample pullpoints (0 samples) The following standard tests will be performed as part of the stability program: ● Potency & related substances ● Physical appearance ● Moisture ● Dissolution (profile by HPLC) ● MLT (annually) Part C: Description of work to be removed from the Project Scope Project Name: 11311 - Prana Biotechnology Ltd. - PBT2 Immediate Release Capsules Client Name: Prana Biotechnology Ltd. Product Name: PBT2 Immediate Release Capsules Currency: USD Task Name Fee P-TRP-54564-R1 -COS-01-R0 CTM BATCHES (ED) - Back to Back Batch MZYM Manufacturing (Includes 5% Material and Supply Fee) CTM BATCHES (ED) - Back to Back Batch MZYS Packaging (Includes 5% Material and Supply Fee) CTM BATCHES (ED) - Back to Back Batch MZYM/MZYS Analytical Support (Includes 5% Material and Supply Fee) STABILITY - CTM lots MZYS, MZYN - T 1 Months (40°C/ 75% RH) (25°C / 60% RH) (Includes 5% Material and Supply Fee) STABILITY - CTM lots MZYS, MZYN - T 3 Months (40°C/ 75% RH) (25°C / 60% RH) (Includes 5% Material and Supply Fee) STABILITY - CTM lots MZYS, MZYN - T 6 Months (40°C / 75% RH) (25°C / 60% RH) (Includes 5% Material and Supply Fee) STABILITY - CTM lots MZYS, MZYN - T 9 Months (25°C / 60% RH) (Includes 5% Material and Supply Fee) STABILITY - CTM lots MZYS, MZYN - T 12 Months (25°C / 60% RH) (Includes 5% Material and Supply Fee) STABILITY - CTM lots MZYS, MZYN - T 18 Months (25°C / 60% RH) (Includes 5% Material and Supply Fee) STABILITY- CTM lots MZYS,MZYN - T 24 Months (25°C / 60% RH) (Includes 5% Material and Supply Fee) STABILITY - CTM lots MZYS, MZYN - T 36 Months (25°C / 60% RH) (Includes 5% Material and Supply Fee) STABILITY - CTM lots MZYS, MZYN - T 48 Months (25°C / 60% RH) (Includes 5% Material and Supply Fee) Fee Summary: -$130,209 Change of Scope COS-03-R0 to Proposal No. P-TRP-54564-R1 Issue Date: February 11, 2014 Confidential Prana Biotechnology Ltd. Page 4 of 6 Part D: Pricing BUDGET SUMMARY THE FOLLOWING COSTS ARE ALL QUOTED IN: USD 21.0 CTM BATCHES (LD) USD ACTIVITY MILESTONE PRICE PRICE First Batch Manufacturing $ Packaging $ Analytical Support $ Total Per Batch $ 1 Batch TOTAL $ Back to Back Batch Manufacturing $ Packaging $ Analytical Support $ Total Per Batch $ 1 Back to Back Batch TOTAL $ $ Total Material and Supply Fee: $ 24.0 STABILITY - Phase III CTM USD ACTIVITY PRICE Number of Lots 2 Total Samples 24 Protocol Generation $ Pullpoint Months 40C/ 75% RH 25C/ 60% RH Microbiology AET Samples per pullpoint Cost per pullpoint (Milestone Price) T 1 X X 4 $ T 3 X X 4 $ T 6 X X 4 $ T 9 X 2 $ T 12 X X 2 $ T 18 X 2 $ T 24 X X 2 $ T 36 X X 2 $ T 48 X X 2 $ Summary Report Generation $ Total $ Material and Supply Fee: $ 25.0 STABILITY - Phase I CTM USD ACTIVITY PRICE Number of Lots1 Total Samples12 Pullpoint Months 40C / 75% RH 25C/ 60% RH Microbiology AET Samples per pullpoint Cost per pullpoint (Milestone Price) T 1 X X 2 $ T 3 X X 2 $ T 6 X X 2 $ T 9 X 1 $ T 12 X X 1 $ T 18 X 1 $ T 24 X X 1 $ T 36 X X 1 $ T 48 X X 1 $ Total $ Material and Supply Fee: $ BUDGET TOTAL USD $ Material and Supply Fee USD $ GRAND TOTAL USD $ Change of Scope COS-03-R0 to Proposal No. P-TRP-54564-R1 Issue Date: February 11, 2014 Confidential Prana Biotechnology Ltd. Page 5 of 6 Appendix 1 - COS Revision History COS Revision Number Description of Activities Overall Cost R0 CTM manufacturing $161,060 USD Change of Scope COS-03-R0 to Proposal No. P-TRP-54564-R1 Issue Date: February 11, 2014 Confidential Prana Biotechnology Ltd. Page 6 of 6 Part A: Overview This change of scope describes development activities to be performed for Prana Biotechnology Ltd. (“Client”) by Patheon Inc. (“Patheon”) under the terms and conditions of a Development Manufacturing Agreement P-TRP-54564-R1 by and between Patheon and the Client, dated April 16, 2013, which is hereby revised to include this change of scope in its entirety. This change of scope reflects the costs associated with addendum Phase III method validation for the potency & related substances and dissolution methods. Part B: Descriptions of Work to be Added to the Project Scope 1.
